Exhibit 10.1

2006 Compensation Schedule for Certain Named Executive Officers

2006 Base Salary

 

James E. Ashton III, Group Chief Executive Officer

   $ 374,000

Robert F. Clarke, Group Chief Executive Officer

   $ 385,000

2006 Cash Bonus

SunGard Data Systems Inc. has an annual executive incentive compensation (“EIC”)
program for its executive officers and other key management employees. The
principal purpose of this program is to link a significant portion of annual
cash compensation to financial results and other goals, so as to reward
successful performance.

The performance goals for certain executive officers’ 2006 annual cash incentive
payments take into account the Company’s overall financial and business goals
for 2006. In addition, the performance goals applicable to incentive payments to
be earned in 2006 for executive officers are based upon EBITA, which represents
actual earnings before interest, taxes and amortization, as further adjusted for
certain unusual items. For certain executive officers, there are additional
performance goals specific to either their function or the business they
oversee. Depending upon the extent of the achievement of the 2006 targeted
performance goal, the actual amount of the 2006 incentive payment will be higher
or lower than the following targeted incentive payment amounts for the following
named executive officers:

 

James E. Ashton III, Group Chief Executive Office

   $ 435,000

Robert F. Clarke, Group Chief Executive Officer

   $ 408,000